Citation Nr: 9921023	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-32 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder due to 
exposure to herbicides.

2.  Entitlement to service connection for hypertension (HTN) due 
to exposure to herbicides.

3.  Entitlement to service connection for brain cancer due to 
exposure to herbicides.

4.  Entitlement to service connection for residuals of removal of 
a portion of the intestine due to exposure to herbicides.

5.  Entitlement to service connection for residuals of removal of 
gall bladder due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to December 
1967, including a tour of duty in the Republic of Vietnam from 
July 1, 1966 to July 31, 1967.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.

The Board notes that the veteran indicated that he wished to be 
scheduled for a Travel Board hearing in his October 1994 notice 
of disagreement.  However, in substantive appeals, submitted in 
January and August 1995, he indicated that he no longer desired a 
hearing.  


FINDING OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appeal has been obtained.

2.  The claims of entitlement to service connection for a skin 
condition, hypertension, brain cancer, residuals of removal of a 
portion of intestine and residuals of removal of gall bladder, 
all as due to exposure to herbicides, are not plausible.


CONCLUSION OF LAW

The claims for service connection for skin disorder, 
hypertension, brain cancer, residuals of removal of a portion of 
the intestine and residuals of removal of gall bladder, all as 
due to exposure to herbicides, are not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before the Board may address the merits of the appellant's claims 
it must, first be established that the claims are well-grounded.  
In this regard, a person who submits a claim for VA benefits 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the claim is not well-grounded there is no duty to 
assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, there must be competent 
evidence of a current disability; of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and of 
a nexus between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 498 
(1995).

For reasons indicated below, the veteran's claims are not well-
grounded.

Factual Background

The veteran's service medical records are completely devoid of 
any complaints, findings, treatment or diagnoses for any of the 
claimed disabilities.  

A March 1989 Ingalls Memorial Hospital discharge summary shows 
that the veteran underwent a cholecystectomy at that time.  

Treatment records of Bella Prospero, M.D., dating from February 
1989 to November 1991 show that the veteran had consistently 
elevated blood pressure readings.  

April and May 1992 treatment records from Saint Margaret Hospital 
show that the veteran had a brain tumor, which a pathology report 
diagnosed as a psammomatous meningioma.

A February 1994 letter from Environmental Support Group (ESG) 
indicates that the veteran had been exposed to herbicides a total 
of eight days while serving in Vietnam.  

The veteran has submitted copies of several medical articles and 
texts addressing cancer and brain tumors.  Some of the articles 
linked cancer in general and brain tumors specifically to 
exposure to cancer-causing chemicals.

Analysis

If a veteran served in the Republic of Vietnam during the Vietnam 
era, service connection may also be granted on a presumptive 
basis for the following diseases, even though there is no record 
of such disease during service:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a), 
3.309(e); McCartt v. West, 12 Vet. App. 164 (1999).

A disease need not be specifically mentioned in these regulations 
if the appellant establishes by the objective medical evidence of 
record that there is a relationship between a current disorder 
and exposure to Agent Orange in service.  The United States Court 
of Claims for Veterans Appeals (Court) has found that while a 
disorder need not have been present or diagnosed in service, 
there must be a nexus between a current disorder and military 
service, even if first diagnosed after service, on the basis of 
all of the evidence of record.  See Godfrey v. Derwinski, 2 Vet. 
App. 352, 356 (1992).

Service connection may also be demonstrated either by showing 
direct service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (specifically addressing claims based ionizing 
radiation exposure).  

Although the veteran contends that he has a skin disorder, high 
blood pressure, a brain tumor, residuals of removal of a portion 
of the intestine and residuals of removal of a gall bladder as a 
result of his exposure to Agent Orange and other herbicides, he 
is not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, where a determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

There is no medical or other competent evidence of record that 
the veteran currently has a skin disorder or residuals of removal 
of a portion of the intestine.  Service connection is not in 
order in the absence of any residuals or evidence of a disability 
currently.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  
Also, there is no medical or other competent evidence of record 
suggesting that the veteran had any type of cancer subject to 
presumptive service connection based upon Agent Orange exposure 
or that he had any disorder related to his exposure to Agent 
Orange.  In this regard, the Board finds that the submitted 
medical texts, by their own general terms, do not serve to 
establish the required competent medical evidence of a nexus, 
with respect to the veteran, between any current brain cancer and 
his exposure to herbicides in his service in Vietnam.  See Sacks 
v. West, 11 Vet. App. 314 (1998).  

The Board must consider service connection on a direct and 
presumptive basis under (Combee).  In this regard, none of the 
claimed disabilities were present in service, nor was 
hypertension and cancer of the brain demonstrated until many 
years following service.  No evidence has been submitted to 
suggest a nexus between the claimed disorders and service.  
Therefore, the claim is not well-grounded.

In light of these circumstances, the Board must conclude that the 
veteran has failed to meet his initial burden of producing 
evidence of well-grounded claims for service connection for a 
skin disorder, hypertension, brain cancer, residuals of removal 
of a portion of intestine and residuals of removal of a gall 
bladder.


ORDER

Service connection for a skin disorder, hypertension, brain 
cancer, residuals of removal of a portion of intestine and 
residuals of removal of a gall bladder, all as due to exposure to 
herbicides, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

